Title: From Thomas Jefferson to Stephen Cathalan, Jr., 22 June 1792
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


     
      Sir
      Philadelphia June 22. 1792.
     
     Having lately written you a public letter, this is merely to acknolege the receipt of your private one of Mar. 11. 1792. as also of the box of confectionary by the Louisa Capt. Brickland, the Brugnols by Captn. Moore and the olive and caper plants, in good condition; for all which attentions be pleased to accept my thanks, and with my best respects to all the members of your family, be assured of the esteem of Dear Sir your most obedt. humble servt
     
      Th: Jefferson
     
    